From a judgment of conviction for the offense of manufacturing, etc., prohibited liquors, and a sentence to perform hard labor in the penitentiary for an indeterminate term of imprisonment, an appeal was taken to this court.
The appeal here is upon the record proper only, there being no bill of exceptions. We note in the transcript a certificate of the trial judge that no bill of exceptions has been presented in this case. The record proper is regular in all things. No error appearing, the judgment of conviction in the lower court, from which this appeal was taken, will stand affirmed.
Affirmed.